UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
UNITED STATES OF AMERICA,
                                                19-CR-418 (DAB)
                                                     ORDER
            v.

JONATHAN CARRILLO,

                    Defendant.
------------------------------------X
DEBORAH A. BATTS, United States District Judge.



    At the eleventh hour, the same day the substantive

submissions were due, Defense Counsel sent by email what turned

out to be not only a request to adjourn the sentencing from

January 7, 2020 to January 9, 2020, but also a request to delay

by two weeks the submissions that were due on the day he wrote

to the Court.    The letter was not filed on the docket in this

case.     Further, without prior consultation with the Court,

Defense Counsel proposed new dates which did not recognize that

the Court is closed from December 20, 2019 until January 6,

2020.     Had Defense Counsel consulted with the Court, in addition

to opposing counsel, this adjournment would have been avoided.

    The sentencing originally scheduled by the Court for

January 7, 2020 shall be adjourned until April 14, 2020 at

11 a.m.    Written submissions are to be sent to the other side

and the Court by March 17, 2020 at 4 p.m.     Responses must be

submitted to the initiating party and the Court by March 31,
2020 at 4 p.m.   Any submissions not made on this schedule shall

be waived.



Dated:   December 17, 2019
         New York, New York




                                 2
